Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to the application filed on 03/18/2021.
Currently, claims 1-12 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 has been considered by the examiner.  

Potential drafting issues
	The office suggests checking whether or not claim 9 is intended to depend on claim 8 or not as it appears as though it may be intended to depending from claim 1 etc. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sun et al. (“Sun” US 2016/0240579 published 08/18/2016).
As to claim 1, Sun shows a method of imaging comprising: 
collecting passive imaging data from a sensor array (see the readout circuitry collecting passive imaging data from visible light pixel diodes; Fig. 2; [0023]; note for claim 4 below the office can here designate this in the alternate as the collection of passive imaging data in the SPADs on the right hand side of Fig. 2s’ array 210); and 
collecting time of flight (TOF) imaging data from the sensor array (see readout circuitry collecting TOF imaging data from SPADs on left hand side of the array 210; Fig. 2; [0023]).

As to claim 2, Sun shows the method wherein collecting passive imaging data and collecting TOF imaging data are performed at least partially at the same time (note the collection appears in this context to be intended to be at the same time and also continuous collection of imaging data in the respective diodes; [0025-0028]) and along a single optical axis without parallax (note that the axis appears to be the line from the object 260 to the array and for all intents and purposes this configuration does not create significant parallax).  

As to claim 3, Sun shows the method wherein collecting passive imaging data includes collecting passive imaging data on passive imaging pixels of the sensor array (see collection of visible light in the associated visible diodes; see citation above for collecting passive imaging data; note also the alternate designation for claim 4 discussed above in the section for claim 1 above as well for addressing claim 4 below), and wherein collecting TOF imaging data includes collecting TOF imaging data on TOF pixels of the sensor array (see collection of TOF imaging data including collecting TOF imaging data on the SPADs; see citation above about collection of TOF data).  

As to claim 4, Sun shows the method wherein the passive imaging pixels and the TOF pixels are all sensitive to SWIR illumination (note here all of these SPADs appear to be intended in this context to be sensitive to the IR spectrum including short wave IR radiation; note this rejection is made when the passive imaging pixels are designate as the right hand SPADs and the TOF pixels are designated as the left hand SPADs as discussed above for specifically claim 4).  

As to claim 5, Sun shows the method wherein the passive imaging pixels are arranged in an alternating pattern with the TOF imaging pixels on the sensor array (see the visible light pixels 211 that are on the immediate left and immediate right of the SPAD pixels alternating therewith on the sensor array).  

As to claim 6, Sun shows the method wherein the alternating pattern includes alternating columns of passive imaging pixels and columns of TOF imaging pixels across the sensor array (see alternating pattern including alternating columns of passive imaging pixels and columns of TOF SPADs, in a broken column pattern; Fig. 2).  

As to claim 7, Sun shows the method wherein each TOF pixel is configured to generate a pixel value that represents the distance between that TOF pixel and a point in a field of view (see the SPADs being placed to generate pixel values for the readout circuitry that represents the distance between the TOF pixel and the point at the object 260 in the field of view in which 260 is located).

As to claim 8, Sun shows the method further comprising outputting blended images including passive imaging data and TOF imaging data (note that the passive imaging from the visible pixels can be combined with the TOF data from the SPADs to provide a 3-D color image which here is a blended image of the two types of data; [0026]).

As to claim 10, Sun shows the method further comprising initiating TOF imaging pixel integration and a pulse of illumination so TOF imaging pixels of the sensor array output a signal indicative to time of flight (TOF) of the pulse of illumination (see the use of the TOF imaging pixel in an integrated fashion with the other actions undertaken as well as initiating a pulse of illumination 252 in Fig. 2 of Sun, such that the SPAD pixels output a signal indicative of TOF of the pulse of illumination to the object and to the sensor; [0022]).

As to claim 11, Sun shows the method further comprising flashing a scene with illumination from an illumination source and collecting passive imaging data from passive imaging pixels of the sensor array while flashing the scene with the illumination source (here Sun appears to be flashing the object 260 with ambient visible light from the ambient and collecting data in the pixels 211 as passive visible light diodes while flashing the ambient light on 260 with the ambient lighting).

As to claim 12, Sun shows the method wherein the sensor array includes a plurality of time of flight (TOF) pixels and a plurality of passive imaging pixels, and further comprising generating a pixel value from each TOF pixel that represents the distance between that TOF pixel and a point in a field of view (see the array 210 including SPADs 212 generating a pixel value from themselves when light incidents thereon that represents the distance between the SPAD and the point over on object 260 in the field of view around the object via TOF data calculations; [0022]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Sun” US 2016/0240579 published 08/18/2016) in view of Rossbach et al. (“Rossbach” US 2006/0221250 published 10/05/2006).       
As to claim 9, Sun shows the method as related above for claim 1, further comprising separating passive imaging data and TOF imaging data from a read only circuit device (see the separating of the visible and TOF data coming out of readout circuitry 220 for storage etc., especially when entirely separate readout circuitry is used for each and note this appears to read only; [0026]), and outputting separate images for passive imaging and TOF imaging (see the separate imaging data being output from the readout circuitry, especially when separate readout circuitry is used for visible and SPAD images), but fails to show the device specifically being an integrated circuit.   

Rossbach shows in Fig. 11 (outputting images from Fig. 8’s device; [0106]) the use of an IC for read out operations (see IC 45 in Fig. 8 being used to output the separate images in Fig. 11; [0106]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the IC device taught by Rossbach to have made the read out circuit in Sun with the motivation of using a very compact circuit (note integrated circuits are circuits with many internal functionalities implemented all on one integrated piece so as to be compact).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891